Citation Nr: 0920053	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-04 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel
INTRODUCTION

The Veteran had verified active service in the Army from 
October 1949 to September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  
The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in April 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that Disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities.  Ratings are based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the February 2006 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation 
effective July 6, 2005.  That disability rating has remained 
in effect since that time.

VA facility records from December 2004 to November 2007 note 
a history of PTSD.  In the December 2004 treatment record, 
the Veteran complained of depressive symptoms, moodiness and 
irritability.  In the June 2005 treatment record, he reported 
seeing combat while in Korea.  He complained of nightmares 
and flashbacks with difficulty sleeping.  Objectively, his 
behavior was appropriate, he was oriented (person, place, 
time), his memory was intact, his affect was normal and he 
had no suicidal or homicidal thoughts.  He complained he was 
a nervous wreck since Korea.  He was diagnosed with PTSD; 
rule out adjustment disorder with major depression or 
anxiety.  He was assigned a Global Assessment of Functioning 
(GAF) score of 60.

In November 2005, the Veteran underwent a psychiatric 
evaluation at the Vet Center.  He reported a history of 
depression, sleep disturbances, nightmares, hypervigillance 
and avoidance behavior.  In restaurants he had to sit with 
his back to the wall.  He had no evidence of thought 
disorder.  He reported his pre-military, military and post 
military history.  The described impact of his military 
experience was "very traumatic."  The examiner concluded 
that the Veteran continued with PTSD symptoms with impairment 
in social and occupational functioning.  The examiner noted 
the Veteran displayed such PTSD symptoms as depressed mood 
and affect, nightmares, night sweats, intrusive thoughts, 
flashbacks and anxiety.  The Veteran was isolative and 
avoided crowds, groups and the mall.  He was quiet and soft 
spoken.

Given the Veteran's history of continued treatment for PTSD 
and the time since the last examination, it is concluded that 
further examination is indicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
treatment received for the service-
connected PTSD since November 2007.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
identified treatment source.  The Veteran 
should also be informed that he can 
submit evidence to support his claim.

2.  The Veteran should then be afforded a 
VA psychiatric examination, with the 
appropriate VA examiner to determine 
whether his service-connected PTSD is 
productive of a level of disablement 
greater than that of occupational and 
social impairment due to mild or 
transient symptoms which decrease work 
efficiency and ability to perform 
occupation tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication as 
encompassed by a 10 percent evaluation 
under Diagnostic Code 9411.

All studies deemed necessary should be 
performed.  All clinical manifestations 
of the Veteran's service-connected PTSD 
should be reported in detail.  The 
examiner should also assign a GAF score 
based on the Veteran's service-connected 
PTSD.  The examiner should explain what 
the assigned score represents.  

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.  In explaining the basis for the 
opinions and conclusions reached, the 
examiner should address any discrepancies 
in the evidence of record.

3.  After consideration of all the 
evidence, the Veteran's claim for an 
evaluation in excess of 10 percent for 
the service-connected PTSD should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a SSOC and given an 
opportunity to respond. 

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



